COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-09-286-CV
GOLD
STAR AVIATION, INC.                                                 APPELLANT
 
                                                   V.
 
KAUSHIK
BHATTACHARJEE AND                                           APPELLEES
SWARNA JYOTI GHOSAL
 
                                               ----------
            FROM
THE 48TH DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND
JUDGMENT
                                               ----------
On January 22, 2010, we notified appellant
that its brief had not been filed as required by Texas Rule of Appellate
Procedure 38.6(a).  See Tex. R.
App. P. 38.6(a).  We stated we could
dismiss this appeal for want of prosecution unless appellant or any party
desiring to continue this appeal filed with this court within ten days a motion
reasonably explaining the failure to file a brief and the need for an
extension.  Tex. R. App. P. 10.5(b),
38.8(a)(1).  We have not received any
response.




Because appellant=s brief
has not been filed, we dismiss this appeal for want of prosecution.  See Tex. R. App. P. 38.8(a)(1),
42.3(b), 43.2(f).
Appellant shall pay all costs of this
appeal, for which let execution issue.
 
PER CURIAM
 
 
PANEL:  DAUPHINOT, GARDNER, and WALKER, JJ.
 
DELIVERED:  February 25, 2010




[1]See Tex. R. App. P. 47.4.